 1

 2

 3

 4

 5

 6

 7

 8

 9                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                          WESTERN DISTRICT COURT OF WASHINGTON
10

11   Re
                                                         In Chapter 13 Proceeding
12                                                       No. 17-40600-MJH
     CHRISTOPHER GEORGE CARPER
13   KRYSTA GAYLE CARPER
14
     Debtor.                          ORDER GRANTING MOTION TO APPOINT
15                                    ATTORNEY ON POST PETITION
                                      ACCIDENT UIM CLAIM NUNC PRO TUNC,
16                                    APPROVE UIM POLICY CLAIM AND
       ______________________________ DEBTOR(S) EXEMPTIONS
17
        It is ORDERED that Althauser, Rayan Abbarno, LLP is appointed nunc pro tunc as attorneys
18
     in the Debtor’s post petition accident on 7/16/17, the UIM policy claim is allowed in the gross
19
     amount of $27,050 and the net proceeds of $16,367 are awarded to the Debtors under their
20
     exemptions in this case.
21

22
                                   ///END OF ORDER///

23   Presented by:

24   /s/ Ellen Ann Brown
     Ellen Ann Brown WSB 27992
25   Attorney for Debtor
                                                                                 BROWN & SEELYE
                                                                               744 S FAWCETT AVE
                                                                                TACOMA, WA 98402
                                                                                      253-573-1958
